Citation Nr: 1819166	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  11-33 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left ankle disorder.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006. This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina

In December 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

In January 2016 and August 2017, the Board remanded this claim for additional development. It has since been returned to for further appellate consideration.


FINDING OF FACT

The most probative evidence of record demonstrates that there has been no current disability of a left ankle disability during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010). To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior January 2016 and August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

In this case the Veteran is seeking service connection for a left ankle disability, which he asserts had its onset during his period of active service. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records (STRs) show complaints of ankle pain at the time of the Veteran's discharge from service in May 2006 as well as that the Veteran twisted his ankle in December 1989 and was assessed with a first degree left ankle sprain.  The Veteran has reported that he had ankle pain during service and as a combat veteran, the Board concedes this assertion.  See 38 U.S.C.A. § 1154 (2017).

The Board notes that the record contains post-service VA treatment records and private treatments records that do not show any diagnoses related to a left ankle disability, but rather show complaints and treatment for a left knee disability. 

The Veteran was afforded a VA examination in February 2009. There were no findings of ankle instability, tendon abnormality, or joint ankylosis. There was no objective evidence of pain with active motion or following repetitive motion or additional limitations after three repetitions of range of motion.  The examiner opined that the left ankle condition was not caused by or a result of the left ankle injury during service. An x-ray of the left ankle indicated no fracture or bony displacement, and showed no radiographic abnormality. The examiner explained that the Veteran had one episode of a left ankle sprain in service in 1989 that was self-limiting and he continued many years in service without complaints of ankle pain. The examiner noted that the Veteran did not have continuity of care for the left ankle for 20 years since that time. In a January 2016 remand, the Board found this opinion inadequate as the examiner did not address the Veteran's lay statements. 

In the Veteran's June 2009 Notice of Disagreement, the Veteran stated that his left ankle condition had worsened and that he believed the in-service physical exercise caused the pain that he experiences and that he did not seek medical treatment while in-service because of fear of poor fitness reports. In an August 2009 statement, the Veteran again reiterated that his left ankle disability was due to the in-service physical training including hiking, running in boots, and long periods of standing. 
In December 2015, the Veteran testified before the Board. That Veteran testified that the his left ankle disability was related to wear and tear of getting in and out of tanks as a Marine for 20 years and from walking on his ankle differently as a result of left knee pain during service.   

The Veteran was afforded a VA examination in April 2016. The VA examiner first determined that there was no objective findings of a current ankle condition, but then noted that left ankle instability or dislocation was suspected. The VA examiner then found that the Veteran's ankle sprain resolved with no sequela. The VA examiner diagnosed a resolved ankle sprain and opined that the resolved ankle sprain was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness. Further, the VA examiner opined that because the Veteran did not have a current ankle condition, a knee condition could not aggravate a resolved condition. The VA examiner also stated that the left knee pain/arthritis did not cause left ankle pain and that the Veteran reported subjective ankle pain about once a week, while his knee pain was reported as every other day, and there was no relationship. In its August 2017 remand, the Board requested an addendum opinion to clarify whether there was a current disability, emphasizing the conflicting findings and that the examiner relied in part on x-ray report that was over 7 years old and for the examiner to address the relevant STRs and the Veteran's contentions. 

An addendum opinion was obtained in November 2017. The examiner explained that the DBQ for ankle would not allow documentation for testing of ankle instability unless "yes" was marked and after which it allowed for documentation of anterior drawer test and talar tilt test. The examiner noted that both of these tests were negative. The examiner explained that the reason that an x-ray was not obtained was because the Veteran had a normal x-ray of his left ankle taken 3 years after leaving the military, such that any current abnormal x-ray findings would be due to post military activities. The examiner also noted that there were no abnormalities upon physical examination that would warrant an x-ray. The examiner opined that the resolved ankle sprain was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness as the Veteran did not have a current ankle condition and the in-service ankle sprain resolved with no sequela. The examiner explained that there were no objective findings of a current ankle condition. The examiner noted that a December 1989 STR showed the Veteran sought treatment for left ankle pain and was seen once for left ankle sprain and then remained in the military for another 17 years with no further visits for his condition. The examiner noted the Veteran's lay statements regarding wear and tear of his ankle and the May 2006 complaints of ankle pain, but again noted that there were no objective findings of a left ankle condition. The examiner also noted that the private treatment records and VA treatment records shortly after leaving the military documented joint pain in the knees but not in the ankle. 

After consideration of the entire record and the relevant law, the Board finds that the Veteran's claim for entitlement to service connection for a left ankle disability must be denied. The threshold requirement for service connection is evidence of the existence of the claimed disability at some point during a veteran's appeal. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim").  The Board has reviewed all of the evidence of record, to include in-service and post-service treatment records, which does not support a finding of a current disability. The Board accords significant probative value to the April 2016 VA examination and corresponding November 2017 addendum opinion which found that there is no current left ankle disability because they were both was based upon a review of the relevant evidence of record and were provided with a thorough supporting explanation. Although the 2016 and 2017 examiner found that the sprain resolved in service (thus possibly ignoring the Veteran's conceded statements of symptoms throughout service), the examiner also found that there was no current condition based upon the physical examination.  Thus any opinion regarding what occurred during service is of no import, as a lack of a current disability is determinative of this appeal.

The Board acknowledges the Veteran's contentions that he believes he has a left ankle disability related to his military service. The Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). His assertions that he experiences symptoms are also credible and were acknowledged by the examiners. But although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2013), the Board finds that the Veteran is not competent to opine on the presence of a left ankle disability or that certain symptoms prove that he does have such a disability. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (providing that lay persons not competent to diagnose cancer). Regardless, the Veteran's lay opinion is outweighed by the VA examiner's findings that are supported by rationale.

The Board also notes that the Veteran has stated on multiple occasions that he experiences left ankle pain. However, the Board notes that pain is not a disability for which service connection can be granted. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Therefore, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that the Veteran currently has a left ankle disability. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. See 38 U.S.C. 
§ 5107(b). However, the doctrine of reasonable doubt is not for application here, as the weight of the evidence is against the claim. 38 U.S.C. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56. Accordingly, entitlement to service connection for a left ankle disability is denied. 


ORDER

Entitlement to service connection for a left ankle disorder is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


